DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Preliminary Amendment, filed on 05/10/21, has been entered.
According to the Amendment, claims 1-2 were pending.  Claim1 has been amended and claims 3-20 have been added. Thus, claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,961,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application and claims 1-23 of the parent application are obvious variants of the same system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11-14, 16, and 17 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2007/0050080 to Peck (Peck).  In regards to claim 1, Peck discloses a carton selection and replenishment system (201) comprising a delivery cart (202) having a delivery cart  controller (204) configured to receive shipping carton replenishment information representing a shipping carton to be retrieved from a shipping carton supply area and delivered to a pack wall (203) (see ¶¶ [0027], [0035] describing a portable computer programmed to translate pick order info to a put-controller unit capable of bi-directional communication), direct the delivery cart to the shipping carton supply area (see ¶¶ [0014-0015] directing pickers to specific storage locations), actuate a cart indicator assembly to identify a cart partition where to place the retrieved shipping cartons on the delivery cart (see ¶¶ [0014-0015] directing pickers to specific storage locations on the mobile cart using intelligent light assemblies), direct the delivery cart to the pack wall to be replenished (see ¶¶ [0014-0015] directing pickers with mobile carts to specific storage locations in response to a picking instruction), and actuate a delivery cart indicator assembly to identify the replenishment shipping carton to be placed on the pack wall (see ¶ [0014] illuminating selected intelligent light assemblies associated with specific items on a mobile cart to be placed in selected storage locations on a pack wall).

In regards to claim 2, Peck further discloses that the system further comprises a pack wall controller (212) in communication with the delivery cart controller configured to receive an order item information (see ¶ [0030] describing a pick-controller unit capable of bi-directional communication with the put-controller unit on a mobile cart), actuate a first pack wall indicator assembly to indicate a desired shipping carton to be used for packing an items represented by the order item information (see ¶¶ [0014-0015] illuminating specific intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a picking instructions), and actuate a second pack wall indicator assembly to indicate a location on the pack wall where to place the replenishment shipping carton retrieved from the delivery cart (see ¶¶ [0014-0015] illuminating specific intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a picking instructions).

Claim 3 is rejected under §102(a)(1) as being anticipated by Peck, supra.  In regards to claim 3, Peck discloses a pack wall carton selection and replenishment system(201) comprising a delivery cart (202) having a delivery cart controller (204) configured to receive shipping carton replenishment information representing a replenishment shipping carton to be delivered to a pack wall (203) (see ¶¶ [0027], [0035] describing a portable computer programmed to translate pick order info to a put-controller unit capable of bi-directional communication), direct an operator to position the delivery cart in a shipping carton supply area, direct the operator to retrieve a shipping carton from the shipping carton supply area (see ¶¶ [0014-0015] directing pickers to specific storage locations), direct the operator to position the delivery cart to the pack wall to be replenished (see ¶¶ [0014-0015] directing pickers to deliver items from storage to put walls), actuate a delivery cart indicator assembly to identify the replenishment shipping carton to be placed on the pack wall (see ¶¶ [0014-0015] directing pickers to specific storage locations on the mobile cart using intelligent light assemblies).

In regards to claim 4, Peck further discloses that the system further comprises a pack wall controller (212) in communication with the delivery cart controller configured to transmit shipping carton replenishment information representing that the shipping carton was retrieved from the pack wall and needs to be replenished (see ¶ [0040] sending pick or put confirmations based upon the pickers triggering proximity switches operably coupled to storage locations on pack walls) and actuate a second pack wall indicator assembly to indicate a location on the pack wall where to place the replenishment shipping carton retrieved from the delivery cart (see ¶¶ [0014-0015] illuminating selected intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a put instruction).
In regards to claim 6, Peck further discloses that the cart controller is configured to actuate a cart indicator assembly to identify a cart partition where to place the retrieved shipping carton on the delivery cart. See ¶¶ [0014-0015] (directing pickers to specific storage locations on the mobile cart using intelligent light assemblies).

In regards to claim 7, Peck further discloses that the system further comprises a delivery cart scanner (204) for scanning the replenishment shipping carton when retrieving the replenishment shipping carton from the shipping carton supply area and placing replenishment shipping cartons in a delivery cart partition. See ¶ [0029] (describing a mobile unit comprising a portable computer with a barcode reader).

Claim 11 is rejected under § 102(a)(1) as being anticipated by Peck, supra.  In regards to claim 11, Peck discloses a pack wall carton selection and replenishment system (201) comprising a delivery cart (202) having a delivery cart controller (204) configured to receive shipping carton replenishment information from a pack wall (see ¶¶ [0027], [0035] describing a portable computer programmed to translate pick order info to a put-controller unit capable of bi-directional communication), direct a worker to retrieve a shipping carton from a shipping carton supply area (see ¶¶ [0014-0015] directing pickers to specific storage locations), actuate a cart indicator assembly to identify a cart partition where to place the retrieved shipping carton on the delivery cart (see ¶¶ [0014-0015] directing pickers to specific storage locations on the mobile cart using intelligent light assemblies), direct the worker to the pack wall to be replenished (see ¶¶ [0014-0015] illuminating selected intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a put instruction).

In regards to claim 12, Peck further discloses that the delivery cart controller is configured to actuate a delivery cart indicator assembly to identify the replenishment shipping carton to be placed on the pack wall. See ¶ [0014] (illuminating selected intelligent light assemblies associated with specific items on a mobile cart to be placed in selected storage locations on a pack wall).

In regards to claim 13, Peck further discloses that the system further comprises a pack wall controller (212) in communication with the delivery cart controller configured to receive an order item information (see ¶¶ [0027], [0035] describing a portable computer programmed to translate pick order info to a put-controller unit capable of bi-directional communication), actuate a first pack wall indicator assembly to indicate a desired shipping carton to be used for packing a set of items represented by the order item information (see ¶ [0014] illuminating selected intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a picking instruction), transmit shipping carton replenishment information representing that the shipping carton was retrieved from the pack wall (see ¶ [0040] sending pick or put confirmations based upon the pickers triggering proximity switches operably coupled to storage locations on pack walls) [and] actuate a second pack wall indicator assembly to indicate a location on the pack wall where to place the replenishment shipping carton retrieved from the delivery cart (see ¶ [0014] illuminating selected intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a picking instruction).

In regards to claim 14, Peck further discloses that the pack wall controller is configured to actuate the pack wall indicator assembly according to a communication from the delivery cart controller. See ¶ [0030] (disclosing a pick-controller unit operably connected to a plurality of intelligent light assemblies for indicating which storage locations to pick and put containers).

In regards to claim 16, Peck further discloses that the shipping carton supply area includes a carton making machine for making replenishment shipping cartons. See ¶ [0028] (receiving pick and put instructions from a portable computer, directing operation of the intelligent light assemblies as the pick travels with a mobile cart from place to place).

In regards to claim 17, Peck further discloses that the system further comprises a mobile unit light assembly (202) carried by the mobile unit configured to indicate a location on the mobile unit to place the shipping carton. See ¶¶ [0014-0015] illuminating selected intelligent light assemblies corresponding to specific storage locations on a pack wall in response to a put instruction).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under § 103 as being obvious over Peck, supra, as applied to claim 3, in view of US Pat. No. 9,248,965 to Kritchevsky (Kritchevsky).  In regards to claim 8, Peck discloses all limitations of the claimed invention but for the limitation of the delivery cart controller being configured to reduce a number of shipping cartons in a shipping carton inventory. 
Although Peck does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Kritchevsky teaches an order fulfillment system wherein the delivery cart controller is configured to transmit a carton usage information to an inventory management system representing a reduction in a number of shipping cartons in a shipping carton inventory when the replenishment shipping carton is removed from the shipping carton supply area. See Col. 6, ll. 1-20 (describing an inventory control system capable of updating a database on the quantity of items and containers added or removed from a specific storage location). 
Thus, it would have been obvious to modify the delivery cart controller of Peck with the inventory control feature of Kritchevsky in order to track and monitor the location of items within the warehouse in real time.

In regards to claim 9, Kritchevsky further discloses that the pack wall controller is configured to reduce a number of shipping cartons in a pack wall inventory when the shipping carton is removed from the pack wall. See 6:1-20 (describing an inventory control system capable of updating a database on the quantity of items and containers added or removed from a specific storage location).

In regards to claim 10, Kritchevsky further discloses, or at least suggests, a shipping supply area controller in communications with a shipping carton inventory configured to increase a number of shipping cartons in the shipping carton inventory when the shipping carton is placed in the shipping carton supply area. See 6:1-20 (describing an inventory control system capable of updating a database on the quantity of items and containers added or removed from a specific storage location).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 18 is on a pack wall carton selection and replenishment system and recites, in part, “a pack wall controller associated with the pack wall configured to determine a first shipping carton to be used to receive items disposed at the first packing station, determine a second shipping carton to be used to receive items disposed at the second packing station, [and] provide to a delivery cart controller a replenishment first shipping carton and a replenishment second shipping carton; [and] a delivery cart controller configured to receive a quantity and a type of first shipping carton used and a quantity and a type of second shipping carton, direct a worker to position the delivery cart in a shipping carton supply area, direct the worker to retrieval a replenishment shipping carton and it on the delivery cart, direct the worker to position the delivery cart at the pack wall and direct the worker to place the replenishment shipping cartons on the pack wall.”  These limitations when considering the claim as whole were not found in the prior art.  Therefore, claim 18 as well as claims 19-23 which depend therefrom is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655